Title: William D. Meriwether to Thomas Jefferson, [received 1 September 1809]
From: Meriwether, William D.
To: Jefferson, Thomas


          
            Dear Sir   received 1 Sept. 1809
             Our youngest son is extreamly ill with a desentery and I think a little port-wine will be of service to him will you be so good as to spare me a bottle and I will return it as soon as any can be got
            Yours Respectfully W D. Meriwether
          
          
             ps our black peaches are now ripe and I hope you will send wenever you choose for them
             WDM
          
        